DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 12/04/2020. Claims 1-20 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of copending Application No. 17/541,098 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the following rationale.
For example, the present Application ‘418 and copending Application ‘098 claim similar voice bot development platforms deployed for conducting conversations and modifying training instances on behalf of a third-party as presented in the table below.
The mentioned claims 19 and 20 in the present Application ‘418 when compared to
claims 1 and 13 in patent ‘098 are obvious variants as previously noted in the analyzed
limitations, and as observed featuring the same functionalities. Thus, one of ordinary skill in the
art would recognize that it would have been obvious to eliminate and/or add limitations in order
to have a patent with wider applicability and freedom to operate. In re Karlson, 136 
USPQ 184 (1963): “Omission of an element and its function is an obvious expedient if the
remaining elements perform the same functions as before”.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Present App. 17/112,418
Copending App. 17/541,098
19. A method implemented by one or more processors, the method comprising:
obtaining, via a voice bot development platform, a plurality of remote procedure call (RPC) training instances, each of the plurality of RPC training instances including:
training instance input, the training instance input including at least a portion of a corresponding conversation and a prior context of the corresponding conversation, and training instance output, the training instance output including a corresponding ground truth response to at least the portion of the corresponding conversation;
training, via the voice bot development platform, a voice bot based on at least the plurality of RPC training instances, wherein training the voice bot based on the plurality of RPC training instances causes the voice bot to interact with a third-party system; and
subsequent to training the voice bot:
causing the trained voice bot to be deployed for conducting conversations on behalf of a third-party.
1. A method implemented by one or more processors, the method comprising:
obtaining, via a voice bot development platform, a plurality of remote procedure call (RPC) training instances, each of the plurality of RPC training instances including:
training instance input, the training instance input including at least a portion of a corresponding conversation and a prior context of the corresponding conversation, and training instance output, the training instance output including a corresponding ground truth response to at least the portion of the corresponding conversation;
training, via the voice bot development platform, a voice bot based on at least the plurality of RPC training instances, wherein training the voice bot based on the plurality of RPC training instances causes the voice bot to interact with a third-party system; and
subsequent to training the voice bot:
causing the trained voice bot to be deployed for conducting conversations on behalf of a third-party.
20. A voice bot development platform, the voice bot development platform comprising:
at least one processor;
at least one memory;
at least one database including a plurality of training instances; and
at least one user interface to enable a third-party developer associated with a third- party to interact with the voice bot development platform to:
obtain a plurality of training instances, each of the plurality of training instances including:
training instance input, the training instance input including at least a portion of a corresponding conversation and a prior context of the corresponding conversation, and
training instance output, the training instance output including a corresponding ground truth response to at least the portion of the corresponding conversation;
train a voice bot based on the plurality of training instances to generate a plurality of corresponding behaviors for the voice bot; and
subsequent to training the voice bot:
enable the third-party developer to add additional training instances stored in the at least one database to add a new behavior, the plurality of corresponding behaviors, for the voice bot; and
enable the third-party developer to modify existing training instances stored in the at least one database to modify an existing behavior, of the plurality of corresponding behaviors, of the voice bot.
13. A voice bot development platform, the voice bot development platform comprising:
at least one processor;
at least one memory;
at least one database including a plurality of training instances;
at least one user interface to enable a third-party developer associated with a third- party to interact with the voice bot development platform to:
obtain a plurality of training instances, each of the plurality of training instances including:
training instance input, the training instance input including at least a portion of a corresponding conversation and a prior context of the corresponding conversation, and
training instance output, the training instance output including a corresponding ground truth response to at least the portion of the corresponding conversation;
train a voice bot based on the plurality of training instances to generate a plurality of corresponding behaviors for the voice bot; and
subsequent to training the voice bot:
enable the third-party developer to add additional training instances stored in the at least one database to add a new behavior, the plurality of corresponding behaviors, for the voice bot; and
enable the third-party developer to modify existing training instances stored in the at least one database to modify an existing behavior, of the plurality of corresponding behaviors, of the voice bot.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et. al., US Patent 10,923,109 in view of Tran et. al., US Patent Application Publication 2020/0090651 (cited in IDS).
Regarding claim 1, Chakraborty teaches a method implemented by one or more processors (see Chakraborty, Fig. 3), the method comprising: obtaining, via a voice bot development platform (see Chakraborty, col 5 lines 31-33), a plurality of training instances, each of the plurality of training instances (see Chakraborty, col 17, lines 12-18)) including:
training instance input, the training instance input including at least a portion of a corresponding conversation and a prior context of the corresponding conversation, and training instance output (see Chakraborty, col 19 lines 25-32 upon receiving the hidden state 606 capturing the context of the agent utterance 602, the RNN decoder 608 may be trained to decode the context and predict a next customer utterance 612. In some embodiments, the RNN decoder 608 may be trained to predict both the previous customer utterance 610 and the next customer utterance 612 as exemplarily depicted in FIG. 8. Chakraborty, Fig. 9 depicts the generation of Agent response after the context vector is generated ); obtaining, via the voice bot development platform, a corresponding feature emphasis input associated with one or more of the plurality of training instances (see Chakraborty, col 16 lines, 30-39 The coding module 402 is configured to receive conversational transcript utterances 408, such as for example agent utterances, customer utterances or both and encode the utterances to generate a hidden state representation for each utterance. The conversational transcript utterances 408 are hereinafter referred to as ‘conversational utterances 408’. Chakraborty, col 16 lines 45-47, The workflow extraction module 404 is configured to map the hidden state representation of each utterance to a workflow stage from among a plurality of workflow stages; the hidden states to generate the workflow stage are interpreted as the feature emphasis ); training, via the voice bot development platform, a voice bot based on the plurality of training instances and the corresponding feature emphasis input associated with one or more of the plurality of training instances, wherein the corresponding feature emphasis input associated with one or more of the plurality of training instances attentions the voice bot to a particular feature of the portion of the corresponding conversation (see Chakraborty, Fig. 5 and col 17 lines 61 to col 18, lines 45 teach generating workflows for the conversations to create hidden states and obtain the workflow stage. More specifically, a workflow associated with renewal of contract may involve workflow stages, such as greetings, information extraction, disambiguation and end of chat); subsequent to training the voice bot: causing the trained voice bot to be deployed for conducting conversations on behalf of a third-party (see Chakraborty, col 21 lines 44-60 At operation 1006 of the method 1000, at least one conversational agent is trained in customer engagement by the apparatus. The at least one conversational agent is trained using a set of conversations associated with at least one workflow group from among the plurality of workflow groups. More specifically, the set of conversations in a workflow group, i.e. conversations having substantially similar workflow, may be used to train conversational agents; this method is used for automated conversational agent as indicated in Chakraborty, col 22, lines 8-15 and Chakraborty, Fig. 1). However, Chakraborty does not teach the training instance output including a corresponding ground truth response to at least the portion of the corresponding conversation. 
	However, Tran teaches the training instance output including a corresponding ground truth response to at least the portion of the corresponding conversation (see Tran, Fig. 5, [0077] FIG. 5 illustrates an example process for training an iCARNN 504 (e.g., the iCARNN 204) in accordance with one or more embodiments. As shown, the dialogue response system 102 can access a database 510 to identify a training utterance 502 and a ground truth response 512). 
Chakraborty and Tran  are considered to be analogous to the claimed invention because they relate to artificial or virtual agents. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakraborty on method of training conversational agents with the machine learning models to generate dialogue responses teachings of Tran to improve the dialogue domain-adaptation flexibility ( see Tran [0004,0020]).	
Regarding claim 2, Chakraborty in view of Tran teach the method of claim 1.  Chakraborty further teaches wherein training the voice bot comprises: processing, using a plurality of machine learning (ML) layers of a ML model, and for a given training instance of the plurality of training instances, at least the portion of the corresponding conversation and the prior context of the corresponding conversation to generate an embedding associated with a current state of the corresponding conversation (see Chakraborty, col 19, lines 7-22, Referring now to FIGS. 6 to 8, block diagrams are depicted to illustrate an example training of the conversational agents, in accordance with an embodiment of the invention. More specifically, FIG. 6 depicts a provisioning of an agent utterance 602 to an RNN encoder 604 resulting in an output corresponding to the hidden state representation of the encoder, depicted as a hidden state 606. The hidden state 606 may be provided as an input to the RNN decoder 608. The RNN decoder 608 may be trained using machine learning algorithms and datasets corresponding to set of conversations with similar workflows to predict a previous customer utterance 610. As the hidden state 606 captures the context of the utterance in the conversation, the RNN decoder 608 may be trained to decode the context and predict the previous customer utterance 610, which resulted in the agent utterance 602).
Regarding claim 3, Chakraborty in view of Tran teach the method of claim 2. Chakraborty further teaches wherein the portion of the corresponding conversation comprises a plurality of speech hypotheses for at least the portion of the corresponding conversation, and wherein processing at least the portion of the corresponding conversation and the prior context of the corresponding conversation to generate the embedding associated with the current state of the corresponding conversation comprises: processing, using first ML layers of the plurality of ML layers, the plurality of speech hypotheses to generate a first embedding, processing, using second ML layers of the plurality of ML layers, the prior context of the corresponding conversation to generate a second embedding, and concatenating the first embedding and the second embedding to generate the embedding associated with the current state of the corresponding conversation (see Chakraborty, col 19, lines 7-22, Referring now to FIGS. 6 to 8, block diagrams are depicted to illustrate an example training of the conversational agents, in accordance with an embodiment of the invention. More specifically, FIG. 6 depicts a provisioning of an agent utterance 602 to an RNN encoder 604 resulting in an output corresponding to the hidden state representation of the encoder, depicted as a hidden state 606. The hidden state 606 may be provided as an input to the RNN decoder 608. The RNN decoder 608 may be trained using machine learning algorithms and datasets corresponding to set of conversations with similar workflows to predict a previous customer utterance 610. As the hidden state 606 captures the context of the utterance in the conversation(interpreted as embedding associated with the current state), the RNN decoder 608 may be trained to decode the context and predict the previous customer utterance 610, which resulted in the agent utterance 602).
Regarding claim 4, Chakraborty in view of Tran teach the method of claim 3. Chakraborty further teaches generating, via the voice bot development platform, a plurality of affinity features based on the embedding associated with the current state of the corresponding conversation (see Chakraborty, col 19 lines 15-22, The RNN decoder 608 may be trained using machine learning algorithms and datasets corresponding to set of conversations with similar workflows to predict a previous customer utterance 610. As the hidden state 606 captures the context of the utterance in the conversation, the RNN decoder 608 may be trained to decode the context and predict the previous customer utterance 610, which resulted in the agent utterance 602; hidden state is interpreted as current state to decode the affinity features or context).
Regarding claim 5, Chakraborty in view of Tran teach the method of claim 4. Chakraborty further teaches processing, using a plurality of additional ML layers of the ML model or an additional ML model, the plurality of affinity features and the embedding associated with the current state of the corresponding conversation to generate a predicted embedding associated with a predicted response to at least the portion of the corresponding conversation (see Chakraborty, col 19, lines 7-22, the RNN decoder 608 may be trained to decode the context and predict the previous customer utterance 610, which resulted in the agent utterance 602).
Regarding claim 6, Chakraborty in view of Tran teach the method of claim 5. Tran further teaches wherein training the voice bot further comprises: comparing, in embedding space, the predicted embedding associated with the predicted response to at least the portion of the corresponding conversation and a corresponding ground truth embedding associated with the corresponding ground truth response to at least the portion of the corresponding conversation (see Tran, [0078] The dialogue response system 102 can further perform a comparison 508 of the predicted response 506 and the ground truth response 512. In particular, the dialogue response system 102 can compare the predicted response 506 generated by the iCARNN 504 with a ground truth response 512 to determine a difference, error, or measure of loss between them); generating, based on comparing the predicted embedding and the corresponding ground truth embedding, one or more losses (see Tran, [0078] For example, the dialogue response system 102 can utilize one or more loss functions such as a mean square error loss function, a cross-entropy loss function, a Kullback-Leibler loss function, or some other loss function. In this way, the dialogue response system 102 can determine a distance (e.g., in vector space) of the predicted response 506 from the ground truth response 512, thereby determining a level of accuracy of the iCARNN 504); and updating the ML model based on one or more of the losses and the corresponding feature emphasis input associated with the given training instance (see Tran, [0079] In addition, the dialogue response system 102 can perform an error minimization 514 to reduce or minimize the measure of loss between the predicted response 506 and the ground truth response 512. Particularly, the dialogue response system 102 can modify one or more parameters associated with the iCARNN 504 to improve its accuracy. In some embodiments, the dialogue response system 102 can modify parameters such as attention weights, bias terms, dimension reduction matrices, or other parameters).
Regarding claim 7, Chakraborty in view of Tran teach the method of claim 6. Tran further teaches wherein the ML model is a transformer model that includes one or more attention mechanisms (see Tran, [0062] ), and wherein updating the transformer model based on one or more of the losses and the corresponding feature emphasis input associated with the given training instance comprises: causing weights of one or more of the plurality of ML layers or the plurality of additional ML layers to be updated based on one or more of the losses (see Tran, [0079]  Particularly, the dialogue response system 102 can modify one or more parameters associated with the iCARNN 504 to improve its accuracy. In some embodiments, the dialogue response system 102 can modify parameters such as attention weights, bias terms, dimension reduction matrices, or other parameters ); and causing the one or more of the attention mechanisms of the transformer model to be attentioned to one or more features of at least the portion of the corresponding conversation based on the corresponding feature emphasis input associated with the given training instance (see Tran, [0079] By modifying the parameters, the dialogue response system 102 improves the accuracy of the iCARNN 504. Thus, by repeating the process illustrated in FIG. 5, the dialogue response system 102 can train or tune the iCARNN 504 to generate predicted responses that are within a threshold error of corresponding ground truth responses. Indeed, the dialogue response system 102 can repeatedly access training utterances and corresponding ground truth responses from the database 510 to use as training data for the iCARNN 504 to iteratively train the iCARNN 504 ).
Regarding claim 8, Chakraborty in view of Tran teach the method of claim 3. Chakraborty further teaches wherein the portion of the corresponding conversation further comprises audio data corresponding to a spoken utterance that captures at least the portion of the corresponding conversation, and wherein the plurality of speech hypotheses are generated based on processing, using an automatic speech recognition (ASR) model, the audio data corresponding to the spoken utterance to generate the plurality of speech hypotheses for at least the portion of the corresponding conversation (see Chakraborty, col 12 lines 15-24 In some embodiments, the conversations are conducted in textual form and, as such, the transcripts may be received by the processor 302 in a textual form, only. However, in some cases, the conversations may be conducted in speech form and in such scenarios, the recorded voice conversations may be converted into textual form using automatic speech recognition (ASR) and natural language processing techniques using special grammar. The processor 302 may be configured to perform the said transcription of the voice conversations to generate the transcripts).
Regarding claim 9, Chakraborty in view of Tran teach the method of claim 8. Chakraborty further teaches aligning one or more corresponding textual segments associated with each of the plurality of speech hypotheses (see Chakraborty, col 16 lines, 30-39 The coding module 402 is configured to receive conversational transcript utterances 408, such as for example agent utterances, customer utterances or both and encode the utterances to generate a hidden state representation for each utterance. The conversational transcript utterances 408 are hereinafter referred to as ‘conversational utterances 408’); annotating each of the one or more corresponding textual segments with at least one corresponding label to generate a plurality of annotated speech hypotheses (see Chakraborty, col 19 lines 38-46 Accordingly, several such chatbots may be trained by automatically extracting workflows and training the models based on the extracted workflows to predict and respond to customer utterances appropriately; extracted workflows interpreted as labels); and wherein processing the plurality of speech hypotheses to generate the first embedding using the first ML layers of the plurality of ML layers comprises: processing the plurality of annotated speech hypotheses to generate the first embedding ( see Chakraborty, col 16 lines 45-47, The workflow extraction module 404 is configured to map the hidden state representation of each utterance to a workflow stage from among a plurality of workflow stages; the hidden states to generate the workflow stage are interpreted as the first embedding).
Regarding claim 10, Chakraborty in view of Tran teach the method of claim 3. Chakraborty further teaches wherein the prior context of the corresponding conversation includes at least one or more prior portions of the corresponding conversation, and wherein the one or more prior portions of the corresponding conversation occur, in the corresponding conversation, before at least the portion of the corresponding conversation (see Chakraborty, col 12, lines 38-50, Furthermore, the utterances are spoken/typed as part of a contextual dialogue, i.e. each utterance is related to a previous utterance and a subsequent utterance in a turn-based conversation. Accordingly, the processor 302 is configured to capture the context of the conversation by sequentially feeding utterances to an encoder).
Regarding claim 11, Chakraborty in view of Tran teach the method of claim 1. Chakraborty further teaches wherein obtaining the corresponding feature emphasis input associated with one or more of the plurality of training instances comprises: receiving natural language input from one or more humans associated with the third- party, wherein the natural language input is one or more of: free-form spoken input or free- form typed input (see Chakraborty, col 12 lines 15-22, the conversations are conducted in textual form and, as such, the transcripts may be received by the processor 302 in a textual form, only. However, in some cases, the conversations may be conducted in speech form and in such scenarios, the recorded voice conversations may be converted into textual form using automatic speech recognition (ASR) and natural language processing techniques using special grammar); and processing the natural language input to obtain the corresponding feature emphasis input associated with one or more of the plurality of training instances (see Chakraborty, col 13 lines 15-25 the processor 302 may be configured to, based on explicit user instructions or based on machine learning, predefine a plurality of workflow stages, such as ‘information extraction’, ‘information passing’, ‘disambiguation’, ‘greetings’, ‘end of chat’, and the like. The processor 302 may further be configured to map hidden state representation of each utterance to a workflow stage from among the plurality of workflow stages; the hidden states to generate the workflow stage are interpreted as the feature emphasis).
Regarding claim 12, Chakraborty in view of Tran teach the method of claim 1. Chakraborty further teaches wherein one or more of the plurality of training instances are obtained from a corpus of training instances, and wherein the corpus of training instances including a plurality of previous conversations between multiple humans (see Chakraborty, col 16 lines, 30-39 the coding module 402 includes an encoder and a decoder. The encoder and the decoder may be embodied as an RNN based codec. The coding module 402 is configured to receive conversational transcript utterances 408, such as for example agent utterances, customer utterances or both and encode the utterances to generate a hidden state representation for each utterance. The conversational transcript utterances 408 are hereinafter referred to as ‘conversational utterances 408’).
Regarding claim 13, Chakraborty in view of Tran teach the method of claim 1. Chakraborty further teaches wherein one or more of the plurality of training instances are obtained from a corresponding demonstrative conversation between one or more humans, and wherein one or more of the humans are associated with the third-party (see Chakraborty, col 5 lines 42-48  The representation further depicts a plurality of customers, such as a customer 214, a customer 216 and a customer 218. The term ‘customers’ as used herein includes both existing customers as well as potential customers of information, products and services offered by the enterprise. Moreover, the term ‘customer’ of the enterprise may include individuals, groups of individuals, other organizational entities etc.; interpreted as third-party).
Regarding claim 14, Chakraborty in view of Tran teach the method of claim 1. Chakraborty further teaches wherein one or more of the plurality of training instances are obtained from a spoken utterance received via the voice bot development, and wherein the spoken utterances are received from one or more humans associated with the third-party (see Chakraborty, col 5 lines 25-32 In the representation shown in FIG. 2, a customer support facility 206 including human resources and machine-based resources for facilitating customer interactions, is shown. The customer support facility 206 is exemplarily depicted to include two live agents 208 and 210 (who provide customers with chat-based/online assistance and voice-based assistance, respectively) and a virtual agent 212 (also referred to herein as an ‘automated agent’ or a ‘chatbot’) capable of offering customers with IVR/chat-based assistance. It is understood that the customer support facility 206 may also include other Web or digital self-assist mechanisms).
Regarding claim 15, Chakraborty in view of Tran teach the method of claim 1. Chakraborty further teaches wherein causing the trained voice bot to be deployed for conducting the conversations on behalf of the third-party comprises causing the trained voice bot to be deployed for conducting the conversations for telephone calls associated with the third-party), and wherein causing the trained voice bot to be deployed for conducting the conversations for the telephone calls associated with the third-party comprises: causing the voice bot to answer corresponding incoming telephone calls and to conduct the conversations with corresponding humans that initiated the corresponding incoming telephone calls via respective client devices (see Chakraborty, col 3, lines 54-63 the customer 102 may thereafter engage in a textual chat conversation 104 with a conversational agent, such as the automated conversational agent 106, for receiving desired assistance. In some example scenarios, the customer 102 may also call a customer support number displayed on the Website 108 and connect with an automated conversational agent, such as for example an interactive voice response (IVR) system, to seek assistance therefrom. It is understood that the conversation may be embodied as a voice conversation in such a scenario).
Regarding claim 17, Chakraborty in view of Tran teach the method of claim 1. Chakraborty further teaches wherein causing the trained voice bot to be deployed for conducting the conversations, on behalf of the third-party comprises causing the trained voice bot to be deployed for conducting the conversations for telephone calls associated with the third-party, and wherein causing the trained voice bot to be deployed for conducting the conversations for the telephone calls associated with the third-party comprises: causing the voice bot to initiate corresponding outgoing telephone calls and to conduct the conversations with corresponding humans that answered the corresponding outgoing telephone calls via respective client devices (see Chakraborty, Fig. 2 and col 5 lines 25-65 teaches the virtual agent (or voice bot) is part of customer support facility which interacts with customers using their respective devices, like mobile phones, smart phones and the like).
Regarding claim 19, Chakraborty teaches a method implemented by one or more processors (see Chakraborty, Fig. 3), the method comprising: obtaining, via a voice bot development platform, a plurality of remote procedure call (RPC) training instances, each of the plurality of RPC training instances (see Chakraborty, col 9, lines 24-42 To that effect, the communication module 308 may include several channel interfaces to receive information from a plurality of enterprise interaction channels. In at least some embodiments, the communication module 308 may include relevant Application Programming Interfaces (APIs) to communicate with remote data gathering servers associated with such enterprise interaction channels over the network 250 ) including: training instance input, the training instance input including at least a portion of a corresponding conversation and a prior context of the corresponding conversation, and training instance output (see Chakraborty, col 19 lines 25-32 upon receiving the hidden state 606 capturing the context of the agent utterance 602, the RNN decoder 608 may be trained to decode the context and predict a next customer utterance 612. In some embodiments, the RNN decoder 608 may be trained to predict both the previous customer utterance 610 and the next customer utterance 612 as exemplarily depicted in FIG. 8. Chakraborty, Fig. 9 depicts the generation of Agent response after the context vector is generated ); training, via the voice bot development platform, a voice bot based on at least the plurality of RPC training instances, wherein training the voice bot based on the plurality of RPC training instances causes the voice bot to interact with a third-party system (see Chakraborty, col 5 lines 6-24 teaches the voice bot based in the customer support facility or various enterprise interaction channels (interpreted as third-party system) uses the training apparatus trained based on the workflows associated with the training instances); and subsequent to training the voice bot: causing the trained voice bot to be deployed for conducting conversations on behalf of a third-party (see Chakraborty, col 21 lines 44-60 At operation 1006 of the method 1000, at least one conversational agent is trained in customer engagement by the apparatus. The at least one conversational agent is trained using a set of conversations associated with at least one workflow group from among the plurality of workflow groups. More specifically, the set of conversations in a workflow group, i.e. conversations having substantially similar workflow, may be used to train conversational agents; this method is used for automated conversational agent as indicated in Chakraborty, col 22, lines 8-15 and Chakraborty, Fig. 1).
Chakraborty and Tran  are considered to be analogous to the claimed invention because they relate to artificial or virtual agents. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakraborty on method of training conversational agents with the machine learning models to generate dialogue responses teachings of Tran to improve the dialogue domain-adaptation flexibility ( see Tran [0004,0020]).	
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et. al., US Patent 10,923,109 in view of Tran et. al., US Patent Application Publication 2020/0090651 (cited in IDS) further in view of Rajagopal et. al., US Patent 10,691,897.
Regarding claim 16, Chakraborty in view of Tran teach the method of claim 15. However, Chakraborty in view of Tran fail to teach subsequent to concluding the incoming telephone call: generating a corresponding conversation summary for the conversations conducted during the corresponding incoming telephone calls; and causing the corresponding conversation summaries of the conversations to be rendered via the voice bot development platform. 
However, Rajagopal teaches subsequent to concluding the incoming telephone call: generating a corresponding conversation summary for the conversations conducted during the corresponding incoming telephone calls (see Rajagopal, col 13 lines 39-40 step 950: generating a summary report of the conversation simulator ); and causing the corresponding conversation summaries of the conversations to be rendered via the voice bot development platform (see Rajagopal, col 14 lines 4-7, The conversation analyzer 1000 may verify the Bot's intent against the expected intent. The conversation analyzer 1000 may output chat analytics 1060 based on the verification results).
Chakraborty, Tran and Rajagopal  are considered to be analogous to the claimed invention because they relate to artificial or virtual agents such as voice bots. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakraborty and Tran on method of training conversational agents with improved training feedback teachings of Rajagopal to improve the accuracy and authenticity of the virtual agents( see Rajagopal, col 1, lines 15-25).		
Regarding claim 18, Chakraborty in view of Tran teach the method of claim 17. However, Chakraborty in view of Tran fail to teach subsequent to concluding the outcoming telephone call: generating a corresponding conversation summary of the conversations conducted during the corresponding outgoing telephone call; and causing the corresponding conversation summaries of the conversations to be rendered via the voice bot development platform. 
However, Rajagopal teaches subsequent to concluding the outcoming telephone call: generating a corresponding conversation summary of the conversations conducted during the corresponding outgoing telephone call (see Rajagopal, col 13 lines 39-40 step 950: generating a summary report of the conversation simulator); and causing the corresponding conversation summaries of the conversations to be rendered via the voice bot development platform (see Rajagopal, col 14 lines 4-7, The conversation analyzer 1000 may verify the Bot's intent against the expected intent. The conversation analyzer 1000 may output chat analytics 1060 based on the verification results).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et. al., US Patent 10,923,109 in view of Sampat et. al., US Patent 11,113,475.
Regarding claim 20, Chakraborty teaches a voice bot development platform, the voice bot development platform comprising: at least one processor; at least one memory(see Chakraborty, Fig. 3); at least one database including a plurality of training instances(see Chakraborty, col 17, lines 12-18)) obtain a plurality of training instances, each of the plurality of training instances including: training instance input, the training instance input including at least a portion of a corresponding conversation and a prior context of the corresponding conversation, and
training instance output(see Chakraborty, col 19 lines 25-32 upon receiving the hidden state 606 capturing the context of the agent utterance 602, the RNN decoder 608 may be trained to decode the context and predict a next customer utterance 612. In some embodiments, the RNN decoder 608 may be trained to predict both the previous customer utterance 610 and the next customer utterance 612 as exemplarily depicted in FIG. 8. Chakraborty, Fig. 9 depicts the generation of Agent response after the context vector is generated ); train a voice bot based on the plurality of training instances to generate a plurality of corresponding behaviors for the voice bot (see Chakraborty, Fig. 5 and col 17 lines 61 to col 18, lines 45 teach generating workflows for the conversations to create hidden states and obtain the workflow stage. More specifically, a workflow associated with renewal of contract may involve workflow stages, such as greetings, information extraction, disambiguation and end of chat). However, Chakraborty fails to teach the training instance output including a corresponding ground truth response to at least the portion of the corresponding conversation; and subsequent to training the voice bot: enable the third-party developer to add additional training instances stored in the at least one database to add a new behavior, the plurality of corresponding behaviors, for the voice bot; and enable the third-party developer to modify existing training instances stored in the at least one database to modify an existing behavior, of the plurality of corresponding behaviors, of the voice bot.
However, Sampat teaches the training instance output including a corresponding ground truth response to at least the portion of the corresponding conversation (see Sampat, col 11 lines 18-20, teaches the language analysis model to portion the training corpus to a validation set and test set which is interpreted as the ground truth); and subsequent to training the voice bot (see Sampat, col 23 lines 1-3, As further shown in FIG. 5, process 500 may include building the chatbot according to the set of QnA pairs and the language analysis model (block 580); interpreted as subsequent to training the bot): enable the third-party developer to add additional training instances stored in the at least one database to add a new behavior, the plurality of corresponding behaviors, for the voice bot (see Sampat, col 23 lines 8-15, As further shown in FIG. 5, process 500 may include deploying the chatbot to a chatbot host platform for operation, wherein the chatbot, during operation, is configured to engage in an interaction with a user via the chatbot host platform, use the language analysis model to select one or more QnA pairs from the set of QnA pairs during the interaction, and train the language analysis model based on the interaction (block 590); training based on the interaction is interpreted as adding a new behavior); and enable the third-party developer to modify existing training instances stored in the at least one database to modify an existing behavior, of the plurality of corresponding behaviors, of the voice bot (see Sampat, col 11 lines 12-25 discusses modifying the training corpus data structure based on the language analysis model; interpreted as enabling the third party developer(chatbot developer in Sampat Fig. 1) to modify the existing behavior of the bot).
Chakraborty and Sampat are considered to be analogous to the claimed invention because they relate to conducting conversation with virtual agents or chatbots. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Chakraborty on method of training conversational agents with the chatbot generation platform teachings of Sampat to reduce the time for reviewing, testing and approving chatbots ( see Sampat, col 2 lines 50-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
G. Daniel, J. Cabot et. al., "Xatkit: A Multimodal Low-Code Chatbot Development Framework," in IEEE Access, vol. 8, pp. 15332-15346, 2020 teaches Xatkit framework which  provides a set of Domain Specific Languages to define chatbots (and voicebots and bots in general) in a platform-independent way (see Daniel, abstract).
Williams et. al., US Patent Application Publication 2017/0330077 teaches providing a bot that may learn in supervised learning and reinforcement learning from conversational examples provided by domain experts and from interaction with users (see Williams, [0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        

/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656